In an action to recover damages for personal injuries, the defendant Corzo Construction Co., Inc., appeals from so much of an order of the Supreme Court, Kings County (Garry, J.), dated April 29, 1996, as granted the plaintiffs motion for leave to amend the summons and verified complaint to assert a cause of action pursuant to General Municipal Law § 205-e.
Ordered that the order is affirmed insofar as appealed from, with costs.
"While a court has broad discretion in deciding whether leave to amend should be granted, it is an improvident exercise of discretion to deny leave so as to assert an otherwise apparently meritorious cause of action absent an inordinate delay and a showing of prejudice * * * or where the party opposing the motion to serve an amended pleading cannot demonstrate prejudice resulting directly from the delay” (Banfi Prods. Corp. v Gentile, 236 AD2d 348, 349; see also, Roberts v Alexander’s, Inc., 224 AD2d 677, 678). The defendant has not demonstrated how it has suffered significant prejudice as a result of the delay (see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23-24). Accordingly, we decline to disturb the Supreme Court’s determination. Rosenblatt, J. P., Thompson, Sullivan and Friedmann, JJ., concur.